






SHOPPING CENTERS PURCHASE AGREEMENT


THIS SHOPPING CENTERS PURCHASE AGREEMENT (“Agreement”) is made as of the
Effective Date (as defined below) by and between STAUNTON PLAZA, LLC, a Virginia
limited liability company (“Staunton Seller”), and WAYNESBORO PLAZA, LLC, a
Virginia limited liability company (“Waynesboro Seller;” the Staunton Seller and
the Waynesboro Seller are collectively, referred to herein as “Sellers” and
individually as a “Seller”), and THE PHILLIPS EDISON GROUP LLC, an Ohio limited
liability company (“Purchaser”).


R E C I T A L S:


A.Staunton Seller owns certain real estate described on Exhibit A-1 attached
hereto and the shopping center thereon known as Staunton Plaza Shopping Center
and the other improvements thereon located in Staunton, Virginia (such real
estate, shopping center and improvements are herein referred to collectively as
the “Staunton Real Property”), which together with all appurtenant
hereditaments, tenements, easements, rights, leases, rents, profits and issues
is referred to collectively herein as the “Staunton Property.”


B.Waynesboro Seller owns certain real estate described on Exhibit A-2 attached
hereto and the shopping center thereon known as Waynesboro Plaza Shopping Center
and the other improvements thereon located in Staunton, Virginia (such real
estate, shopping center and improvements are herein referred to collectively as
the “Waynesboro Real Property;” the Staunton Real Property and the Waynesboro
Real Property are herein referred to collectively as the “Real Properties” and
individually as the “Real Property”), which together with all appurtenant
hereditaments, tenements, easements, rights, leases, rents, profits and issues
is referred to collectively herein as the “Waynesboro Property.” The Staunton
Property and the Waynesboro Property are herein referred to collectively as the
“Properties” or individually as a “Property,” as the context requires.


C.Sellers have agreed to sell and Purchaser has agreed to purchase the
Properties in accordance with and subject to the terms and conditions of this
Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:
1.
Basic Provisions

The following words and phrases are defined for subsequent use in this
Agreement:
1.Intentionally omitted.
2.Closing.    The consummation of the transaction contemplated by this Agreement
which shall occur, if at all, on a mutually agreeable date (the “Closing Date”)
within 15 days after the Loan Assumption Condition (defined below) has been
satisfied, provided that all other Conditions (defined below) have likewise been
satisfied or waived in writing by Purchaser.
3.Commitments.        Commitments for ALTA 2006 owner’s policies of title
insurance with respect to the Staunton Real Property and with respect to the
Waynesboro Real Property, respectively, in the aggregate amount of the Purchase
Price allocated between the two Real Properties as indicated on Exhibit 1.3
attached hereto and incorporated herein by reference, committing the Title
Company to insure Purchaser as the fee simple owner of the Real Properties,
without standard exceptions and subject only to the Permitted Exceptions
(defined below).




--------------------------------------------------------------------------------




4.Conditions.    The conditions precedent to Purchaser’s obligation to purchase
the Properties, which conditions are as follows:
(i)    Physical/Financial Review Condition.    Purchaser’s satisfaction in its
sole and absolute discretion, with all physical aspects of the Real Properties,
including, but not limited to, their environmental condition, structural
condition, the condition of the roofs and the HVAC systems and the condition of
all parking, drive, walkway and landscaped areas and off-site improvements, if
any, appurtenant thereto and Purchaser’s satisfaction, in its sole and absolute
discretion, with the revenue generated or to be generated from the Properties
and the expenses incurred and to be incurred in the operation and maintenance of
the Real Properties.


(ii)    Loan Assumption Condition. (A) Approval by the Servicer (as defined
below) (and/or such other entity or entities which is or are required to approve
) of (1) the sale of the Properties to Purchaser subject to the First Mortgage
Loans, (2) such changes and modifications to the documents evidencing and
securing the First Mortgage Loans as Purchaser shall reasonably require, which
changes and modifications shall be consistent with such changes and
modifications that Purchaser's affiliate obtained from the Servicer in
connection with its assumption of a loan on Collington Plaza in Bowie, Maryland
and (3) a substitute guarantor affiliated with Purchaser to guaranty the
so-called non-recourse carveouts with respect to each such First Mortgage Loan,
such approval to be on the terms and conditions set forth in the documents
evidencing and securing the First Mortgage Loans, and (B) agreement by the
Servicer (and/or such other entity or entities which is or are required to
approve) and Purchaser on the form and content of such documents, instruments
and agreements as are required in order to document the foregoing approvals and
which will be executed and delivered at Closing.


(iii)    Intentionally Deleted.
(iv)    Estoppel Condition.    (A) Sellers providing to Purchaser estoppel
letters from the Major Tenant of each of the Real Properties and from tenants of
70% of the balance of the leased area of each of the Real Properties
(collectively, the “Required Tenant Estoppels”), same to be on the form attached
hereto as Exhibit 1.4(iv) (which is the form previously delivered by the Major
Tenant and accepted by Lender for the Staunton Property) and incorporated herein
by reference (or on such form as provided by the Major Tenant or the forms
otherwise required under the applicable tenant Lease (defined below)); and (B)
Sellers providing Purchaser estoppel letters (acceptable to Purchaser in its
reasonable discretion) from each party to any reciprocal easement agreement or
declaration of covenants or the like binding on each of the Real Properties and
property adjacent thereto, same to be in the forms called for under any such
easement agreement or declaration or, if no form is called for therein, in a
form reasonably satisfactory to Purchaser. Estoppel letters that (1) are dated
not more than forty-five (45) days prior to the Closing Date, (2) have all
blanks completed or marked not applicable, as appropriate, (3) have all exhibits
completed and attached, as applicable, and (4) do not indicate (x) any material
discrepancy from the applicable Rent Roll (as defined below) or (y) any adverse
claim or landlord default shall deemed acceptable to Purchaser.
(v)    Absence of a Material Adverse Change.    The absence as of Closing of a
Material Adverse Change (defined below).
(vi)    Truth of the Representations.        That the Representations (defined
below) are true, accurate and complete in all material respects as of Closing.
5.Contracts.    All of those contracts between each Seller and/or its manager,
on the one hand, and service and/or materials providers, on the other hand,
which contracts relate to the operation and maintenance of their respective Real
Properties and all of which are identified on Exhibit 1.5 attached hereto and
incorporated herein by reference.




--------------------------------------------------------------------------------




6.Deposit.    $500,000.00 initially; to be increased by the deposit of an
additional $500,000.00 if Purchaser gives notice of satisfaction with the
Physical/Financial Review Condition, as provided below.
7.Effective Date.    The date on which Purchaser receives from Sellers one fully
executed copy of this Agreement, as such date is indicated below.
8.First Mortgage Loans.        A certain first mortgage loan encumbering the
Staunton Property originated by Wells Fargo Bank, National Association
(“Lender”) and a first mortgage loan encumbering the Waynesboro Property
originated by Lender.
9.Lease or Leases.    As the context dictates, individually or collectively, a
lease, license, or other written permission to occupy the either of the Real
Properties.
10.Major Tenant.        Giant Food Stores, LLC c/b/a Martin’s Foods, as to both
Real Properties.
11.Material Adverse Change.    The announcement by the Major Tenant that it
shall be closing its store from either of the Real Properties, that it intends
to close its store from either of the Real Properties and/or that it has or
intends to file for bankruptcy protection from its creditors.
12.Permitted Exceptions.        The encumbrances or exceptions to title shown in
each of the Commitments to which Purchaser does not timely object pursuant to
the terms hereof or which are otherwise allowed pursuant to this Agreement, or
which with Purchaser’s consent are waived and accepted or deemed waived or
accepted pursuant to the terms hereof, or which are insured over, and expressly
excluding (i) the “standard” exceptions that may be removed by the Title Company
based on a standard title affidavit from Sellers, (ii) any exceptions evidencing
or securing liquidated amounts arising through Seller, such as, but not limited
to, mortgage financing (except the First Mortgage Loans) and/or construction,
mechanics’ or other liens, and (iii) taxes and assessments with respect to
Sellers and/or the Real Properties which are past due as of Closing, none of
which shall be deemed Permitted Exceptions hereunder. Permitted Exceptions shall
include the first mortgages, deeds of trust or deeds to secure debt, as
applicable, encumbering the Real Properties securing the First Mortgage Loans,
the same to be subject to the loan assumptions contemplated herein.
13.Personal Property.    Those items, if any, listed on Exhibit 1.13 attached
hereto and incorporated herein by reference, located upon the Real Properties
and/or used in connection therewith and owned by Sellers.
14.Purchase Price.        $34,000,000.00.
15.Rent Rolls.    The rent rolls as to each of the Properties attached hereto as
Exhibit 1.15 and incorporated herein by reference.


16.Representations.    The representations and warranties of Sellers set forth
in Section 6 below.
17.Seller Debts.        The debts, liabilities, taxes, obligations and claims
for which the Sellers alone are liable and shall include (i) all payments and
benefits to past and/or present employees of the Sellers in connection with the
business being conducted on or from the Real Properties as may have accrued
through Closing, (including, but not limited to, salaries, wages, commissions,
bonuses, vacation pay, health and welfare contributions, pensions, profit
sharing, severance or termination pay, or any other form of compensation or
fringe benefit), (ii) obligations of the Sellers under any Leases or occupancy
agreements accruing prior to Closing, unless specifically assumed by Purchaser,
and (iii) obligations of the Sellers under the Contracts; provided, however, the
same shall not include the obligations and liabilities under the First Mortgage
Loans to accrue from and after Closing.
18.Sellers’ Due Diligence Documents.    All of the documents and other
instruments listed as delivered in the schedule attached hereto as Exhibit 1.18
and incorporated herein by reference.
19.Intentionally Deleted.
20.Servicer.    Wells Fargo             .




--------------------------------------------------------------------------------




21.Time Periods for Inspection and Loan Assumption.
(i)    Inspection Period.    The period commencing on the Effective Date, and
concluding at 11:59 p.m. eastern time thirty (30) days thereafter, subject to
extension as provided in Section 3 below. Notwithstanding the foregoing, to the
extent the Inspection Period would otherwise commence on a Friday, the same
shall, for purposes of calculation of the expiration of the Inspection Period,
be deemed to have commenced on the next succeeding business day.


(ii)    Assumption Period.    The period commencing on the date one day after
the conclusion of the Inspection Period provided that Purchaser shall have
notified Sellers of its satisfaction or waiver with the Physical/Financial
Review Condition, and concluding at 11:59 p.m. eastern time one hundred twenty
(120) days thereafter, provided, however, Purchaser shall have the right, upon
notice thereof to Sellers on or before conclusion of the original Assumption
Period, to extend the same for two additional periods of thirty (30) days each,
provided that the Loan Assumption Condition has not then been satisfied.


22.Title Company.    Fidelity National Title Group, Attn: Linda Hart.


2.
Purchase And Sale; Deposit

Subject to the terms and conditions herein, Sellers agree to sell and Purchaser
agrees to purchase the Properties for the Purchase Price. Within five business
days after the Effective Date, Purchaser shall deposit the initial $500,000.00
portion of the Deposit in escrow with the Title Company. In the event Purchaser
shall timely notify Sellers of its satisfaction with the Physical/Financial
Review Condition, as provided in Section 3 below, then, the Deposit shall be
non-refundable, except as otherwise expressly set forth herein, and within one
(1) business day thereafter, Purchaser shall deposit an additional $500,000.00
(the “Additional Deposit”) in escrow with the Title Company, the same to be
deemed a portion of the Deposit. Upon delivery to the Title Company, the
Additional Deposit shall also be non-refundable, except as otherwise set forth
herein. If Purchaser fails to timely deposit the Additional Deposit with the
Title Company, this Agreement shall automatically terminate, the Title Company
shall return the Deposit to Purchaser and the parties hereto shall have no
further rights or obligations hereunder except for those that expressly survive
termination of this Agreement. In the event of Closing, the Deposit shall be
delivered to Sellers and shall be applied as a credit against the Purchase
Price. At Purchaser’s option, the Deposit shall be held in an interest bearing
account with a federally insured financial institution reasonably acceptable to
Purchaser and all interest earned thereon shall be deemed to be a portion of the
Deposit. If this Agreement is terminated, the Deposit shall be refunded to
Purchaser or delivered to Sellers as provided for below. Notwithstanding any
provision herein to the contrary calling for the return of the Deposit to
Purchaser upon the termination of this Agreement, the parties have agreed that
(i) the sum of $100.00 out of the Deposit is independent of any other
consideration provided hereunder, shall be deemed fully earned by Sellers upon
the Effective Date, and is not refundable to Purchaser under any circumstances,
and (ii) if this Agreement is terminated for any reason by either party, such
independent consideration shall be paid to Sellers.
3.
Inspection of Properties; Conditions

1.Conditions.    Purchaser’s obligation to purchase the Properties is expressly
conditioned upon Purchaser’s satisfaction with or waiver in writing of each of
the Conditions on or before the dates specified herein with respect to
satisfaction of each condition. Purchaser shall pay all costs associated with
the Physical/Financial Review Condition. Purchaser shall pay the premiums for
the owner’s policies of title insurance to be issued pursuant to the
Commitments. Seller shall pay the costs, if any, incurred by Sellers in
satisfying the Estoppel Condition. Purchaser shall pay all application and other
costs associated with the assumption of the First Mortgage Loans including, but
not limited to, loan assumption and application fees, Servicer’s legal fees and
costs and title insurance endorsement costs and surveying costs associated
therewith.




--------------------------------------------------------------------------------




2.Sellers’ Documents.    Purchaser acknowledges that, prior to the Effective
Date, Sellers have delivered to Purchaser Sellers’ Due Diligence Documents.
During the term of this Agreement, within two (2) business days after receipt of
written request from Purchaser, Sellers shall make available to Purchaser for
Purchaser’s review and copying at Sellers office, all other non-proprietary
information, documents, books and records related to the Properties in the
possession of Sellers. Sellers hereby disclaim any warranty as to the accuracy
of any information, reports or documents related to the Properties, which were
generated by third parties. Purchaser acknowledges that any information relating
to Sellers or the Properties, including, without limitation, Sellers’ Due
Diligence Documents, that is disclosed to Purchaser by Sellers is confidential
and will be delivered to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Properties. Purchaser shall not use Sellers’ Due
Diligence Documents for any purpose other than in determining the feasibility of
purchasing the Properties. Purchaser shall not disclose any such information to
any person other than to those persons who are responsible for determining the
feasibility of Purchaser’s acquisition of the Properties, Purchaser’s investors,
partners, members, managers, employees, and Lender, and who have been advised to
preserve the confidentiality of such information as required hereby
(collectively, “Permitted Outside Parties”), or as required by applicable legal
requirements. Purchaser shall not divulge the contents of the information
received or obtained by Purchaser in connection with this Agreement except in
strict accordance with the confidentiality standards set forth in this Section
3.2, and Purchaser shall disclose to Sellers the findings of any environmental
reports obtained by Purchaser and relating to the Properties only upon written
request from Sellers. In permitting Purchaser to review any information pursuant
to this Agreement, Sellers have not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created. The confidentiality provisions of this Section 3.2 shall
survive the termination of this Agreement.
3.Investigations.         During the Inspection Period Purchaser may make such
investigations as it shall deem relevant in order to satisfy the Conditions.
Such investigations may be conducted by Purchaser or its designees, including
lawyers, engineers, accountants, architects, agents or employees. Purchaser’s
rights to enter upon the Properties during the Inspection Period shall be
subject to the following terms and conditions: (i) Purchaser must give Sellers
not less than twenty-four (24) hours' prior notice of any entry onto the
Properties, following which, Sellers and Purchaser shall mutually agree upon a
time for such entry and Sellers shall have the right to have a representative
present during any such entry; (ii) Purchaser shall not conduct any intrusive
inspection or test without Sellers’ prior written consent (which consent may be
given, withheld or conditioned in Sellers’ sole discretion); and (iii) all such
tests shall be conducted by Purchaser in compliance with Purchaser's
responsibilities set forth in this Section 3.3. Purchaser shall bear the cost of
all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests. Subject to the
provisions of this Section 3.3, Purchaser or Purchaser’s representatives may
meet with tenants of the Properties; provided, however, Purchaser must contact
Sellers at least twenty-four (24) hours in advance to schedule any meeting with
a tenant, and Sellers shall have the opportunity to attend any such meeting if
Sellers desire. Subject to the provisions of this Section 3.3, Purchaser or
Purchaser’s representatives may meet with any governmental authority for any
good faith, reasonable purpose in connection with the transaction contemplated
by this Agreement; provided, however, Purchaser must contact Sellers at least
twenty-four (24) hours in advance to inform Sellers of Purchaser’s intended
meeting and to allow Sellers the opportunity to attend such meeting if Sellers
desire. Prior to entering the Properties, Purchaser must deliver a certificate
of insurance to Sellers evidencing that Purchaser and its contractors, agents
and representatives have in place commercial general liability insurance from an
insurer authorized to do business in the Commonwealth of Virginia, which is
reasonably acceptable to Seller and protecting Seller from claims for property
damage, bodily injury or death in single limit amount of not less than
$1,000,000 and workers compensation insurance in statutorily required amounts.
Purchaser’s policy of commercial general liability insurance shall name Sellers
as additional insureds and shall provide that at least fifteen (15) days’ notice
of termination, cancellation, modification or lapse of coverage shall be given
to Sellers. In conducting any inspections, investigations or tests of the
Property and/or Property information




--------------------------------------------------------------------------------




supplied to Purchaser by Sellers, including, without limitation, Sellers’ Due
Diligence Documents, Purchaser and its agents and representatives shall: (i) not
disturb the tenants of the Properties or unreasonably interfere with their use
of the Properties pursuant to their respective Leases; (ii) not unreasonably
interfere with the operation and maintenance of the Properties; (iii) not damage
any part of the Properties or any personal property owned or held by any tenant
of the Properties or any third party; (iv) not injure or otherwise cause bodily
harm to Sellers or their agents, guests, invitees, contractors and employees or
any tenants of the Properties or their guests or invitees; (v) comply with all
applicable laws; (vi) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Properties; (vii) not
permit any liens to attach to the Properties by reason of the exercise of its
rights hereunder; (viii) repair any damage to the Properties resulting from any
such inspection or tests; and (ix) not reveal or disclose prior to Closing any
information obtained during the Inspection Period concerning the Properties,
including, without limitation, the Sellers’ Due Diligence Documents, to anyone
other than the Permitted Outside Parties, in accordance with the confidentiality
standards set forth in Section 3.2 above, or except as may be otherwise required
by law. Purchaser shall indemnify and hold harmless Sellers against any claim,
action, damage, loss, liability, or expense resulting from Purchaser’s entry
upon the Real Properties and/or the performance by Purchaser of its due
diligence activities. The foregoing indemnity shall survive the termination of
this Agreement and the Closing, as applicable. Purchaser shall restore any
damage caused to the Real Properties by Purchaser’s entry to substantially the
condition existing immediately prior to such entry. The provisions of the
foregoing sentence shall survive the termination of this Agreement.
4.Notice of Satisfaction.        Purchaser shall have the right, at any time
prior to the end of the Inspection Period, in its sole discretion, to notify
Sellers: (i) that Purchaser is satisfied with or waives satisfaction of the
Physical/Financial Review Condition, and, in the event of such notice, the
parties shall proceed to Closing, subject to satisfaction or waiver of the
balance of the Conditions; or (ii) of Purchaser’s termination of this Agreement,
in which event this Agreement shall be of no further force or effect, the
Deposit shall be returned to Purchaser, and neither party shall have any further
liability or obligation hereunder, except for those that expressly survive
termination of this Agreement. If Purchaser fails to give either of such notices
prior to the expiration of the Inspection Period, this Agreement shall be deemed
to have terminated automatically and, in such event this Agreement shall be of
no further force or effect, the Deposit shall be returned to Purchaser, and
neither party shall have any further liability or obligation hereunder, except
for those that expressly survive termination of this Agreement.
5.Estoppel Condition.    Sellers shall use commercially reasonable efforts to
satisfy the Estoppel Condition. Drafts of all estoppel letters shall be prepared
by the Sellers and, before delivery to the tenants, furnished to Purchaser, for
its review and approval, on or before the date forty-five (45) days prior to the
anticipated date of Closing, such approval not to be unreasonably withheld and
to be granted or denied within three (3) business days after receipt thereof,
failing of which the same shall be deemed approved by Purchaser for delivery to
the tenants. If Purchaser does not approve the draft estoppel letters, Purchaser
shall notify Seller in writing the corrections or changes required for any
estoppel letter to be approved by Purchaser within three (3) business days of
Seller’s submission of such draft estoppel letters. Notwithstanding the
foregoing, Purchaser shall have the right but not the obligation to seek to
satisfy the Estoppel Condition for and on behalf of Sellers and Sellers shall
cooperate with Purchaser in connection therewith. In the event that the Estoppel
Condition has not been satisfied on or before the date that is two (2) business
days before the date set for Closing, then Purchaser shall have the right to
terminate this Agreement, upon notice to Sellers. If Purchaser terminates the
Agreement pursuant to this Section, the Deposit shall be returned to Purchaser,
and neither party shall have any further liability or obligation hereunder,
except for those that expressly survive termination of this Agreement.
6.Survey and Title.    Purchaser, at its sole cost and expense, shall obtain the
Commitments and surveys of the Real Properties. Purchaser shall have the right,
prior to the end of the Inspection Period, to notify Sellers of any objections
to the state of title to the Real Properties and/or objections to items shown on
the surveys (collectively, “Title and Survey Objections”). Within five (5) days
after receipt of written




--------------------------------------------------------------------------------




notice of any Title and Survey Objections, Sellers shall deliver written notice
to Purchaser specifying whether Sellers are willing to remedy any of the Title
and Survey Objections. If Sellers fail to deliver such notice within five (5)
days after receipt of written notice of Purchaser’s Title and Survey Objections,
Sellers shall be deemed to have elected not to remedy Purchaser’s Title and
Survey Objections. Within 5 days after receipt of Sellers’ response to
Purchaser’s Title and Survey Objections, or if Sellers fail to respond timely to
Purchaser’s Title and Survey Objections, within five (5) days after the end of
Sellers’ five (5) day period to respond to Purchaser’s Title and Survey
Objections, Purchaser shall elect whether to (i) terminate this Agreement or
(ii) waive any Title and Survey Objections that Sellers have not expressly
agreed to remedy, without reduction in the Purchase Price, and proceed to
Closing in accordance with the terms of this Agreement. If Purchaser does not
timely make such election, Purchaser shall be deemed to have elected (ii) above.
Any Title and Survey Objections that Purchaser waives or is deemed to have
waived shall be deemed to Permitted Exceptions. Additionally, if Purchaser does
not timely object to any matters appearing in the Commitments or on the surveys,
such matters shall be deemed Permitted Exceptions. If Purchaser elects to
terminate this Agreement pursuant to (i) above, the Deposit shall be returned to
Purchaser and neither party shall have any further rights or obligations
hereunder, except for those that expressly survive termination of this
Agreement. If there are any liens or encumbrances against the Real Properties
securing liquidated amounts (other than the First Mortgage Loans) and which
arose through Sellers, Sellers shall pay and discharge the same at or before
Closing. Purchaser shall have the right to update the Commitments and/or the
surveys at any time after the end of the Inspection Period, and Purchaser shall
have the right to object to any matters that appear in the Commitments or on the
surveys that did not previously appear in the Commitments or on the surveys. Any
such new objections shall be deemed Title and Survey Objections and shall be
treated in the same manner as Purchaser’s original Title and Survey Objections.
7.    Intentionally Deleted.    
8.    Loan Assumption Process.    Sellers shall obtain for Purchaser all
necessary applications and materials from the Servicer for Purchaser to make
application to the Servicer for the assumption of the First Mortgage Loans.
Provided that the same are timely delivered to Purchaser, on or before the
commencement of the Assumption Period, Purchaser shall, to the extent it has not
theretofore terminated this Agreement, complete and submit the same to the
Servicer. In the event that Purchaser shall have timely notified Sellers of its
satisfaction or waiver with the Physical/Financial Review Condition, then,
during the Assumption Period, Purchaser will use good faith efforts, in
cooperation with Sellers who shall likewise use good faith efforts, to obtain
the written approval of the Servicer necessary to satisfy the Loan Assumption
Condition. To the extent that the Servicer shall only agree to issue its
approval to such assumption on the condition that various terms and conditions
in the documents evidencing and securing the First Mortgage Loans be modified,
then, Purchaser shall have the right to accept or reject such approval in its
reasonable discretion. In the event such approval is not obtained on or prior to
the conclusion of the Assumption Period, as the same may be extended as provided
above, then, thereafter, until such approval is so obtained, either party shall
have the right, on notice to the other, to terminate this Agreement, in which
event the Deposit shall be returned to Purchaser and neither party shall
thereafter have any further liability or obligation hereunder, except for those
that expressly survive termination of this Agreement. In the event that in
connection with the approval by the Servicer of the assumption of the First
Mortgage Loans by Purchaser, the Servicer requires Purchaser to assume all
obligations of the loan and security documents evidencing and securing the First
Mortgage Loan from its inception, as distinguished from such obligations
accruing from and after Closing, then, Sellers and their affiliate
__________________________ [INSERT NAME OF COLLECTIBLE ENTITY OR PERSON
AFFILIATED WITH SELLER] shall, at Closing, in an indemnity agreement reasonably
acceptable to Purchaser, indemnify, defend and hold harmless Purchaser and its
affiliate that shall guaranty any non-recourse carve outs of and from any such
obligations under such loan and security documents accruing prior to Closing.




--------------------------------------------------------------------------------




4.
Current Operations; covenants

1.Leasing.    From the Effective Date until the end of the Inspection Period,
Sellers may enter into, amend, modify and/or terminate any Lease, provided that
Sellers promptly deliver a copy of any new Lease, amendment to or modification
of any Lease or any termination of a Lease to Purchaser, provided that if
Sellers deliver a new Lease, amendment to or modification of any Lease or
termination of a Lease to Purchaser within three (3) business days before the
end of the Inspection Period, then the Inspection Period shall be extended for
three (3) business days to permit Purchaser sufficient time to evaluate such new
Lease, amendment to or modification of any Lease or termination of a Lease. From
the end of the Inspection Period until the Closing or earlier termination of
this Agreement Sellers shall not (i) enter into, modify, or terminate any lease,
agreement and/or contract affecting the Properties, or (ii) permit any Lease to
terminate or be terminated, without Purchaser’s consent, which consent shall not
be unreasonably withheld or delayed. No rents or deposits with respect to the
Properties on the Closing date will be held by Sellers, except security deposits
and prepaid rents for the current month. Sellers represent and warrant that, as
of the Closing Date, except for commissions that may be due in connection with
renewals of the Leases after the Closing Date, no commissions or other fees will
be payable to any person or entity on the rentals collected or to be collected
under the Leases.
2.Operations.    Subject to Sellers’ rights in Section 4.1 above, from the
Effective Date until the Closing or earlier termination of this Agreement,
Sellers shall conduct the business of the Properties in the ordinary course, and
will not: (i) transfer or convey the Properties or any interest in Sellers, or
enter into any agreement to do so; (ii) create or agree to any easements, liens,
mortgages, encumbrances or other interests that would affect the Properties
after the Closing or Sellers’ ability to comply with this Agreement; (iii) enter
into any contracts or commitments regarding the Properties that would survive
the Closing; (iv) fail to maintain and repair the Properties in at least the
manner that Sellers have done previously; (v) change Sellers’ existing policies
of public liability and hazard and extended coverage insurance insuring the
Properties; and/or (vi) terminate any tax appeals, condemnation awards
proceedings, insurance settlement negotiations or proceedings, zoning changes,
public roadway and/or traffic realignment negotiations with public authorities
or the like, and/or storm water management agreements, and the like benefiting
the Properties.
3.    Current Communications.    Sellers shall promptly deliver to Purchaser
copies of any written communications (including e-mails, letters, invoices and
the like) sent by Sellers to, or received by Sellers from, any tenants of the
Properties or service or materials providers to the Properties sent or received
from and after the Effective Date up through the Closing.
4.    First Mortgage Loans.        Sellers will notify Purchaser, within one
business day after receipt, of any notice of default received by Sellers under
any of the documents evidencing and securing the First Mortgage Loan or of any
act or omission of which it becomes aware that would be a default with the
receipt of notice or the passage of time under such documents. During the
pendency of this Agreement, Sellers shall timely comply with and perform each
and every one of its obligations under the documents evidencing and securing the
First Mortgage Loan.
5.
Closing

1.Condition to Closing. The Closing shall occur on the date set for Closing in
Section 1.2 above. The Closing shall occur through the offices of the Title
Company in its capacity as escrow agent. Notwithstanding anything herein
contained to the contrary, in the event that there has been any Material Adverse
Change during the period between the date Purchaser notified Sellers of its
satisfaction with the Physical/Financial Review Condition and the date of
Closing, and/or in the event that any of the other Conditions shall not have
been satisfied or deemed satisfied on or before the earlier to occur of (i) the
date upon which any such Conditions are required to have been satisfied pursuant
to the terms of this Agreement or (ii) the Closing, Purchaser shall have the
right, upon notice thereof to Sellers on or prior to Closing, to terminate this
Agreement and thereupon to receive an immediate refund of the Deposit and
neither party shall thereafter have any further liability or obligation
hereunder except for such liabilities and obligations that are expressly stated
herein to survive termination of this Agreement.




--------------------------------------------------------------------------------




2.Purchaser’s Deliveries. At the Closing, Purchaser shall:
(i)Cause to be delivered to Sellers, via federal wire transfer of funds the
Purchase Price, as adjusted by the adjustments set forth below.


(ii)Execute and deliver to Sellers the assignments of leases and other occupancy
agreements in the form of Exhibit 5.3(ii) attached hereto and incorporated
herein by reference.


(iii)Execute and deliver to Servicer the loan assumption documentation to
evidence Purchaser’s assumption of the First Mortgage Loans on and subject to
the terms and conditions hereof.


(iv)Execute and deliver to Sellers a so-called “bring down” certificate
advancing the effective date of the representations made by Purchaser herein.


3.    Sellers’ Deliveries. At the Closing (or as otherwise indicated below),
Sellers shall execute and/or deliver to Purchaser, the Title Company and
Servicer, as applicable, the following:
(i)Deeds to the Real Properties in the form of Exhibit 5.3(i) attached hereto
and incorporated herein by reference, each being subject only to the Permitted
Exceptions applicable to the respective Real Property, and any required real
estate transfer tax/documentary/deed tax affidavits and applications and the
like, conveying title to the Real Properties to Purchaser based on the legal
descriptions attached hereto as Exhibits A-1 and A-2.


(ii)    Quitclaim deeds, if requested by Purchaser and in the event that the
surveyed legal descriptions of the respective Real Properties differ from the
legal descriptions that vested title to the Real Properties in Sellers,
quitclaiming title to the Real Properties to Purchaser based on the respective
surveyed legal descriptions of the Real Properties;


(iii)    Assignments of leases and other occupancy agreements as to both of the
Real Properties in the form of the same set forth on Exhibit 5.3(ii) attached
hereto and incorporated herein by reference.


(iv)    Bills of sale and assignment, in for the form Exhibit 5.3(iii) hereto.


(v)In the event that Sellers shall have been unable to satisfy the Estoppel
Condition on account of a failure to deliver the Required Tenant Estoppels, but
Purchaser nevertheless has elected to close the transaction contemplated hereby
and waive such failure, then, at Closing, Sellers shall deliver a so-called
“Seller Estoppel” as to each of the Leases for which no such estoppel letter has
been obtained as of the Closing, until Seller has delivered a combination of
tenant estoppel letters and Seller Estoppels equal to the percentage of Required
Tenant Estoppels. Each such “Seller Estoppel” shall be executed by Sellers and
be in the same form as the estoppel letter form to be delivered by Purchaser to
Sellers hereunder with the applicable lease information completed therein,
subject to any changes necessary to make any Seller Estoppel factually accurate.
Each such “Seller Estoppel” shall survive Closing until Purchaser receives an
actual estoppel letter from the applicable tenant.


(vi)Certified Rent Rolls as of the Closing Date.


(vii)So-called “bring down” certificates advancing the effective date of the
Representations to be as of the Closing Date, same to be in the form of Exhibit
5.3(vi) attached hereto, subject to such changes in facts and circumstances as
necessary to cause the Representations to be true and correct as of the Closing
Date.




--------------------------------------------------------------------------------






(viii)Non-foreign person affidavits in the form of Exhibit 5.3(vii) attached
hereto.


(ix)Evidence that all Contracts have been terminated as of the Closing.


(x)Exclusive possession of the Properties to Purchaser, subject only to the
Permitted Exceptions applicable to each and to possessory interest of the
tenants under the Leases.


(xi)On or before one (1) business day after Closing, Sellers shall deliver to
Purchaser’s offices at 11501 Northlake Drive, Cincinnati, Ohio 45249, Attention
Director of Lease Administration, all original Leases, lease files,
correspondence files and other books and records, keys to all leased premises,
security codes, if any, and maintenance agreements (e.g., HVAC maintenance
agreement) relating solely to the Properties in Sellers’ and/or their property
and/or asset manager’s possession.


(xii)All existing plans and specifications in Sellers’ possession or control
relating to the improvements located upon the Real Properties; all licenses and
certificates of occupancy or such other comparable certificates or documents
issued by the appropriate governmental authorities with respect to the Real
Properties or any part thereof.


(xiii)Notices to all tenants of the Real Properties of the change of ownership
of the Properties and directing that rental and all other payments to be made by
such tenants under their Leases shall thereafter be paid to Purchaser at an
address to be designated by Purchaser in such notices, the same to be in form of
Exhibit 5.3(xii) hereto.


(xiv)The loan assumption documentation evidencing the sale of the Properties
subject to the First Mortgage Loans, such documentation to be on and subject to
the terms and conditions hereof.


4.    Closing Statement.    At and upon Closing, Sellers and Purchaser shall
execute and deliver to each other a closing statement showing the amounts by
which the Purchase Price shall have been adjusted, such adjustments to be made
as of the date of Closing, as follows:


(i)    Purchaser shall receive a credit against the Purchase Price in the amount
of the First Mortgage Loans balances as of Closing (including all principal and
all interest then accrued and due and owing). All escrows and reserves being
held by the Servicer or any other party on behalf of the Lender under the loan
documents evidencing the First Mortgage Loans shall either be assigned by
Sellers to Purchaser at Closing in which case the same shall be a credit to
Sellers or the same shall be disbursed to Sellers and Purchaser shall separately
fund such reserves as required under the loan assumption documentation to
evidence Purchaser’s assumption of the First Mortgage Loans.


(ii)    Taxes and assessments, special and otherwise, which are liens against
the Real Properties and which are due and payable as of the date of Closing
shall be paid (or caused to be paid) by Sellers at or prior to Closing. All
other monetary liens which encumber the Real Properties through Sellers as of
Closing shall be the sole responsibility of Sellers; provided, that, Purchaser
may, at its option, pay any such liens and receive full credit against the
Purchase Price.


(iii)    Current real estate taxes and assessments not reimbursable by tenants
under the Leases shall be prorated between the parties based on local custom
used for prorating real estate taxes and assessments in commercial transactions
in the state in which the Real Properties are located.




--------------------------------------------------------------------------------




Reimbursements received following tax appeals by Sellers or Purchaser of amounts
paid for current real estate taxes shall be prorated between the parties based
on local custom used for prorating real estate taxes in commercial transactions
in the state in which the Real Properties are located.


(iv)    Purchaser shall pay the grantor’s deed transfer or recording tax and the
grantee’s deed transfer or recording tax. Purchaser shall pay the premium for
the owner’s policies of title insurance to be issued to Purchaser as called for
hereunder, other than endorsements required to cure any Title and Survey
Objection which Sellers have expressly agreed to remedy and for which Sellers
shall pay such premium. Escrow and closing costs, if any, charged by the Title
Company shall be split equally between Purchaser and Sellers.


(v)    Sellers shall deliver to Purchaser (or Purchaser shall receive a credit
against the Purchase Price in the amount of) all unapplied security deposits
provided for under the Leases (including all interest earned thereon if required
by applicable laws).


(vi)    Sellers shall pay all water, sewer, and utility charges, common area
maintenance charges, and other operating expenditures through Closing, and
receive a credit for such charges applicable to periods after the Closing. If
final readings have not been taken, estimated charges based on the most recent
statements received shall be prorated between the parties, and post‑closing
adjustments shall be made when the actual billings are received or an escrow
shall be established to provide for payment of utility and other maintenance
payables.


(vii)    Tenant rentals received by Sellers prior to Closing shall be prorated
between the parties with rentals from and after the date of Closing allocated to
Purchaser. If and when Purchaser receives any past due rents or other charges
owing with respect to periods before the Closing Date, Purchaser shall be
entitled to apply such sums to current rent and other charges (but not for
periods more than thirty [30] days in advance), and shall promptly remit any
excess sums allocable to periods prior to the date of Closing to Sellers.
Purchaser shall have no obligation to pursue collection of any delinquent
amounts owing as of Closing to Sellers from any of the tenants of the Real
Properties, provided that for a period of 90 days after the Closing Date,
Purchaser shall send delinquency notices to any tenants who owe rent for periods
before the Closing Date. Sellers shall not disturb any tenant’s tenancy interest
in the Real Properties in the event Sellers elect to pursue subsequent to
Closing collection of any such delinquent amounts owed to Sellers from one or
more tenants.


(viii)    Percentage rents, if any, required to be paid by tenants under the
Leases shall be separately apportioned based on the percentage rents actually
collected by Sellers. Such apportionment shall be made separately for each
tenant who is obligated to pay percentage rent on the basis of the fiscal year
set forth in the tenant’s Lease for the determination and payment of percentage
rent. Any percentage rent received from a tenant after the Closing shall be
applied as follows: (a) Purchaser shall be entitled to a prorata portion of such
percentage rent payment based on the number of days within the applicable
percentage rent fiscal year period that Purchaser owned the Properties and (b)
Sellers shall be entitled to a prorata portion of such percentage rent payment
based on the number of days within the applicable percentage rent period that
Sellers owned the Properties.


(ix)    If any tenants under the Leases are required to pay and/or reimburse the
landlord for a portion of operating and maintenance costs (including insurance
and utilities) applicable to the Properties and taxes applicable to the Real
Properties (collectively, “Charges”), with an adjustment at the end of each
fiscal year applicable to Charges, they shall be prorated in accordance with
this




--------------------------------------------------------------------------------




Section 5.4(ix). Until the adjustment described in this Section is made, all
amounts received by Sellers as interim payments of Charges before the Closing
Date shall be retained by Sellers, except that all interim payments received by
either party for the month in which the Closing Date occurs shall be prorated as
between Sellers and Purchaser based upon the number of days in that month and
the party receiving the interim payment shall remit to (if received on or after
the Closing Date) or credit (if received before the Closing Date) the other
party its proportionate share. All amounts received by Purchaser as interim
payments of Charges on or after the Closing Date shall be retained by Purchaser
until year-end adjustment and determination of Sellers’ allocable share thereof
except to the extent provided otherwise in this Section. No later than April 30,
2015 (the “Final Adjustment Date”), Sellers’ allocable share of actual Charges
for Leases in effect as of the Closing Date shall be determined by multiplying
the total payments due from each tenant for such fiscal year (the sum of
estimated payments plus or minus year-end adjustments) by a fraction, the
numerator of which is Sellers’ actual cost of providing common area maintenance
services and taxes (as the case may be) prior to the Closing Date (within that
portion of the fiscal year prior to the Closing Date in which the applicable
Lease is in effect), and the denominator of which is the cost of providing such
services and paying such taxes for the entire fiscal year (or that portion of
the fiscal year in which the applicable Lease is in effect). If, on the basis of
amounts actually incurred and the estimated payments received by Sellers,
Sellers have retained amounts in excess of their allocable share, they shall
remit, within thirty (30) days after notice from Purchaser of the excess owed
Purchaser, such excess to Purchaser. If, on the basis of the foregoing amounts,
Sellers have retained less than their allocable share (the “Sellers’
Shortfall”), Purchaser shall use reasonable efforts for a period of ninety (90)
days after the Final Adjustment Date to collect the Sellers’ Shortfall from the
tenants of the Properties and, to the extent collected by Purchaser, Purchaser
shall promptly remit the Sellers’ Shortfall, net of reasonable costs of
collection, including without limitation, reasonable attorneys’ fees, to
Sellers. Purchaser shall not be obligated to expend any funds or commence legal
proceedings to collect any Sellers’ Shortfall. In no event shall Sellers
commence any legal proceedings against any tenant after the Closing with respect
to any Sellers’ Shortfall. In the event there is a dispute with any tenant
relating to Charges billed by Sellers relating to the period prior to the
Closing Date, Sellers shall be responsible for resolving such dispute with such
tenant and, if it is determined that credits are due to such tenant with respect
to such charges, Sellers shall remit such amount either to Purchaser or directly
to the tenant within thirty (30) days after determination thereof (unless a
shorter period is required under the applicable Lease). In the event there is a
dispute with any tenant relating to Charges billed by Purchaser relating to the
period after the Closing Date, Purchaser shall be responsible for resolving such
dispute with such tenant and, if it is determined that credits are due to such
tenant with respect to such charges, Purchaser shall remit such amount to the
tenant within thirty (30) days after determination thereof. Notwithstanding
anything to the contrary provided in this Section, Sellers shall be entitled to
receive and retain all reconciliation payments made by tenants with respect to
Charges for the calendar years preceding the calendar year of Closing, and shall
be responsible for any amounts owed to tenants in connection with the final
reconciliation of Charges for such prior calendar years. If any such
reconciliation payment with respect to Charges for a calendar year preceding the
year in which the Closing occurs is received by Purchaser after the Closing,
Purchaser shall remit such payment to Sellers promptly upon receipt. If any
tenant which is owed a refund with respect to Charges for a calendar year
preceding the calendar year of Closing deducts or sets off such amount against
rents or other charges owed by such tenant after the Closing, Sellers shall
remit such amount to Purchaser within thirty (30) days following the occurrence
of such set off or deduction.


(x)    No later than the Final Adjustment Date, Sellers and Purchaser shall make
a final adjustment in accordance with the provisions of this Section 5.4 of
percentage rent and Charges for which final adjustments or prorations could not
be determined at the Closing, if any, because of the




--------------------------------------------------------------------------------




lack of actual statements, bills or invoices for the current period, the
year-end adjustment of Charges, the unavailability of final sales figures or
amounts for percentage rent or any other reason. Except to the extent otherwise
provided in Section 5.4(ix), any net adjustment in favor of Purchaser or Sellers
is to be paid in cash by the other no later than thirty (30) days after such
final adjustment has been made.


(xi)    A per diem amount for adjusting the Purchase Price shall appear on the
Closing Statement to compensate Sellers (to the extent such amount is greater
than zero) in the event of the failure of the closing proceeds to be forwarded
to Sellers prior to the conclusion of Closing through no fault of Purchaser.
Such per diem amount shall be the difference between the gross rental income
from the Properties for the day of Closing and the aggregate non-tenant
reimbursed Charges for the day of Closing. To the extent such per diem amount is
greater than zero, the product of the same and the number of days after the day
scheduled for Closing which shall have elapsed between such day scheduled for
Closing and the day of the disbursement of the closing proceeds to Sellers shall
be paid to Sellers in addition to such other sums due hereunder.


6.
Representations and Warranties



Sellers represent and warrant to Purchaser as follows as of the Effective Date:


6.1    Financial Statements. The operating budget, operating statements, general
ledgers, capital budgets, reconciliation statements and all other financial
statements delivered or to be delivered or made available for review and copying
by Sellers to Purchaser which were prepared by Sellers as distinguished from any
of the same prepared by third parties, are true, accurate and complete in all
material respects. All of such budgets, statements, ledgers and reconciliations
prepared by third parties, to Sellers’ knowledge (i) are true, accurate and
complete in all material respects and (ii) have been prepared on a tax adjusted
basis.


6.2    Contracts. The Contracts are the only agreements, contracts, and/or
understandings relating to the operation and maintenance of the Real Properties
and Sellers have not contracted for any services or employment which will bind
Purchaser as a successor in interest with respect to the Real Properties and all
of the Contracts are terminable by Sellers prior to Closing.


6.3    Rent Roll. The Rent Rolls are materially true and correct.


6.4    Concessions and Commissions. No tenants of the Real Properties are
entitled to any concessions, rebates, allowances, or free rent for any period
after the Closing and none of the Leases or other instruments that will be
assigned to Purchaser at Closing provide for commissions payable by the owner of
the Properties that have not yet been paid by Sellers, except with respect to
any renewals of the Leases.


6.5    Leases.     The Leases delivered to Purchaser by Sellers with Sellers’
Due Diligence Documents (or prior thereto) are all of the lease documents and/or
occupancy agreements with respect to the Real Properties and are true, accurate
and complete copies of the Leases and there are no oral understandings or side
agreements with any tenant of the Real Properties that has not been reduced to a
writing and which is not set forth among the Leases.


6.6    Violation Notices. Sellers have not received any written notice of (i)
any violation by Sellers of any laws, zoning ordinances or building rules or
regulations affecting the Properties, or (ii) any existing or threatened
condemnation or other legal action of any kind involving the Real Properties.






--------------------------------------------------------------------------------




6.7    Current Licenses. To Sellers’ knowledge, Sellers presently have, and on
the Closing Date, will have all current licenses (including final certificates
of occupancy) to operate the Properties as shopping centers required by all
governmental authorities asserting jurisdiction over the Properties.


6.8    Intentionally Deleted.


6.9    Environmental Matters. To Sellers’ knowledge, except as set forth in the
environmental reports for the Properties delivered to Purchaser prior to the
Effective Date, there are no petroleum, petroleum derived products and/or
hazardous waste or hazardous substance and/or toxic waste or toxic substance, as
such terms are defined in the Resource Conservation and Recovery Act of 1976, 42
USC 6901 et seq., as amended, the Comprehensive Environmental Response
Compensation and Liability Act of 1980, 42 USC 9601 et seq., or the Superfund
Amendments and Reauthorization Act, Public Law 99‑499, as amended, or any other
applicable federal, state or local environmental law, regulation, code or
ordinance (collectively, “Environmental Laws”) present on the Properties in
violation of Environmental Laws.


6.10    Employees. Sellers have no employees at the Real Properties and are not
parties to any collective bargaining agreement, and neither Sellers nor any of
their affiliates (as described in Section 414(b), (c) and (m) of the Internal
Revenue Code) has incurred any liability which could subject Purchaser or any
asset to be acquired by Purchaser pursuant to this Agreement to any lien or
material liability under Sections 302(f), 4062, 4063, 4064, 4201 or 4301(b) of
the Employee Retirement Income Security Act of 1974, as amended, or Section
401(a) (29) or 412 of the Internal Revenue Code.


6.11    Authority. Subject to all matters of record, Sellers are the sole owners
of the Properties and, subject to satisfaction of the Loan Assumption Condition,
Sellers have the right to execute this Agreement and to sell the Properties
without obtaining the consent, approval, release, or signature of any other
party. The signatories hereto on behalf of Sellers have been duly authorized to
execute and deliver this Agreement and to bind Sellers hereto. Sellers have full
power to consummate the transaction described in this Agreement, the execution
and delivery of this Agreement by Sellers and the consummation by Sellers of the
transaction described herein has been duly and validly authorized by all
necessary action and the observance of all required formalities on the part of
Sellers such that this Agreement constitutes a valid and legally binding
obligation of Sellers, enforceable against Sellers in accordance with its terms.
Neither the execution and delivery of this Agreement nor the consummation by
Sellers of the transaction contemplated hereby will (i) subject to satisfaction
of the Loan Assumption Condition, conflict with or result in a breach of or
default under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license, agreement or other instrument or obligation to
which Sellers are parties or by which they or the Properties are bound, or (ii)
violate any order, injunction, decree, statute, rule or regulation applicable to
Sellers or the Properties.


6.11    Occupancy.    Sellers have no knowledge that any Major Tenant intends to
cease operations from the Real Properties or that it intends to file for
bankruptcy protection from its creditors. To the extent Sellers obtain such
knowledge during the term of this Agreement prior to Closing, Sellers shall
promptly inform Purchaser of the same, failing of which, the same shall be
deemed a breach of the representations and warranties contained in this Section
6.11 and a default under this Agreement.


6.12    Patriot Act.    Neither Sellers nor any person, group, entity or nation
for which Sellers are acting, directly or indirectly, is named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or is otherwise a banned or blocked
person, group, entity, or nation pursuant to any Law that is enforced or
administered by the Office of Foreign Assets Control, and Sellers are not
engaging in the transaction contemplated hereby, directly or indirectly, on
behalf of, or instigating or facilitating the




--------------------------------------------------------------------------------




same, directly or indirectly, on behalf of, any such person, group, entity or
nation. Sellers are not engaging in such transaction, directly or indirectly, in
violation of any Laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. The investment of direct or indirect
equity owners in Sellers is not prohibited by applicable law and neither the
transaction contemplated hereby nor this Agreement is or will be in violation of
applicable law. Sellers have and will continue to implement procedures, and have
consistently and will continue consistently apply those procedures, to ensure
the representations and warranties contained in this Section 6.12 remain true
and correct at all times prior to Closing.


6.13    First Mortgage Loans.    The First Mortgage Loans are in full force and
effect. Sellers have not previously and are not now in default under any of the
documents evidencing and securing the First Mortgage Loans. Sellers have not
received any notice of default from the Servicer or any other party charged with
administering the First Mortgage Loans on behalf of the Lender. There has been
no act or omission on the part of Sellers or any affiliate which is a party to
any of such documents evidencing and securing the First Mortgage Loans which,
with the giving of notice or the passage of time or both, would constitute a
default by Sellers or any such affiliate thereunder.
 
For the purposes of this Section 6 and other provisions of this Agreement, the
phrase “to Sellers’ knowledge” and similar phrases shall mean the current actual
knowledge of Stephen Swartz and Roland Guyot, without any duty to investigate.
There shall be no personal liability on the part of the individuals named above
arising out of any representations or warranties made herein or otherwise.


Purchaser represents and warrants to Sellers as follows as of the Effective Date
and as of Closing:


6.14     Authority. Purchaser has the right to execute this Agreement and,
subject to satisfaction of the Loan Assumption Condition, to acquire the
Properties without obtaining the consent, approval, release, or signature of any
other party. The signatories hereto on behalf of Purchaser have been duly
authorized to execute and deliver this Agreement and to bind Purchaser hereto.
Purchaser has full power to consummate the transaction described in this
Agreement, the execution and delivery of this Agreement by Purchaser and the
consummation by Purchaser of the transaction described herein has been duly and
validly authorized by all necessary action and the observance of all required
formalities on the part of Purchaser such that this Agreement constitutes a
valid and legally binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms. Neither the execution and delivery of this
Agreement nor the consummation by Purchaser of the transaction contemplated
hereby will (i) conflict with or result in a breach of or default under any of
the terms, conditions or provisions of any agreement or other instrument or
obligation to which Purchaser is a party or by which Purchaser is bound, or (ii)
violate any order, injunction, decree, statute, rule or regulation applicable to
Purchaser.


6.15    Patriot Act. Neither Purchaser nor to Purchaser’s knowledge, any person,
group, entity or nation for which Purchaser is acting, directly or indirectly,
is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any Law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in the transaction contemplated hereby,
directly or indirectly, on behalf of, or instigating or facilitating the same,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Purchaser is not engaging in such transaction, directly or indirectly, in
violation of any Laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. The investment of direct or indirect
equity owners in Purchaser is not prohibited by applicable law and neither the
transaction contemplated hereby nor this Agreement is or will be in violation of
applicable law. Purchaser has and will




--------------------------------------------------------------------------------




continue to implement procedures, and have consistently and will continue
consistently apply those procedures, to ensure the representations and
warranties contained in this Section 6.16 remain true and correct at all times
prior to Closing. Purchaser’s knowledge as it relates to its investors is based
on information provided by its U.S. broker dealer network in connection with the
normal and customary investor screening practices used by its U.S. broker dealer
network. Purchaser has and will continue to rely exclusively on its U.S. broker
dealer network to implement the normal and customary investor screening
practices mandated by applicable law and Financial Industry Regulatory
Authority, Inc.


6.16    Litigation. Purchaser has received no written notice that any action or
proceeding is pending or threatened, which questions the validity of this
Agreement or any action taken or to be taken pursuant hereto.


6.17    No Bankruptcy. Purchaser has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Purchaser’s creditors, suffered the
appointment of a receiver to take possession of any of Purchaser’s assets,
suffered the attachment or other judicial seizure of any of Purchaser’s assets,
admitted in writing its inability to pay its debts as they come due or made an
offer of settlement, extension or composition to its creditors generally.


The representations and warranties made by Purchaser in this Section 6 shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of the Closing Date, subject to
changes in facts or circumstances beyond Purchaser’s control that cause the
representation and warranty contained in Section 6.16 above to be untrue. In the
event that any representation or warranty made by Purchaser herein is untrue as
of the Closing Date, Sellers shall have the right to terminate this Agreement by
delivering written notice to Purchaser. If any representation or warranty made
by Purchaser in this Section 6 is untrue as of the Closing Date, Purchaser shall
be deemed in default of this Agreement, except with respect to a change in facts
or circumstances beyond Purchaser’s control that causes the representation and
warranty contained in Section 6.16 above to be untrue. Purchaser’s
representations and warranties in this Section 6 shall survive the Closing.


7.
“As Is” Purchase

Except as expressly provided herein, in the event of Closing, Purchaser shall
accept the Properties in their then “as-is, where-is” physical condition with
“all faults” and Purchaser shall be deemed to have released, discharged and
acquitted Sellers from any and all claims or causes of action relating to the
Properties, including such physical condition, whenever discovered. Except as
otherwise expressly provided in this Agreement or in any documents to be
executed and delivered by Sellers at the Closing, Sellers have not made, and
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Properties, whether made by Sellers,
on behalf of Sellers, or otherwise, including, without limitation, the physical
condition of the Properties, the financial condition of the tenants under the
Leases, title to or the boundaries of the Properties, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants or the
Properties, and any other information pertaining to the Properties or the market
and physical environments in which the Properties are located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Properties and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Sellers to Purchaser at the Closing,
made (or purported to be made)




--------------------------------------------------------------------------------




by Sellers or anyone acting or claiming to act on behalf of Sellers. The
provisions of this Section 7 shall survive the Closing.
8.
No Assumption of Liabilities

The parties acknowledge that the purchase and sale of the Properties involves
only the purchase and sale of the Properties and that Sellers are not selling a
business nor do the parties intend that Purchaser be deemed a successor of
Sellers with respect to any liabilities of Sellers to any third parties other
than the tenants under the Leases. Accordingly, Purchaser shall neither assume
nor be liable for the Seller Debts or any of the debts, liabilities, taxes or
obligations of, or claims against any other person or entity, of any kind or
nature, whether existing now, upon Closing or at any time thereafter, which
shall be solely those of Sellers, and Sellers hereby agree to indemnify, defend
and hold harmless Purchaser against any loss, cost, liability, damage or expense
with respect thereto.
9.
Default

1.Purchaser Default.    If Purchaser defaults in the performance of any of its
obligations and/or covenants hereunder for in excess of ten (10) days (such cure
period shall not apply to Purchaser’s obligation to close the transaction
contemplated in this Agreement on the Closing Date) after written notice thereof
to Purchaser, provided that Sellers are not then in default hereunder, Sellers’
sole and exclusive remedy shall be to terminate this Agreement on notice thereof
to Purchaser, in which event the Deposit shall be delivered to Sellers as
liquidated damages. However, Sellers may not enforce such remedy against
Purchaser (i) if either of the Sellers is in default under this Agreement, or
(ii) unless Purchaser fails to cure such default within ten (10) days after
receipt of written notice from Sellers specifying that Purchaser is in default.
THE AMOUNT PAID TO AND RETAINED BY SELLERS AS LIQUIDATED DAMAGES PURSUANT TO THE
FOREGOING PROVISIONS SHALL BE SELLERS’ SOLE AND EXCLUSIVE REMEDY IF PURCHASER
FAILS TO CLOSE THE PURCHASE OF THE PROPERTY. THE PARTIES HERETO EXPRESSLY AGREE
AND ACKNOWLEDGE THAT SELLERS’ ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY
PURCHASER WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND THAT
THE AMOUNT OF THE DEPOSIT PLUS ANY INTEREST ACCRUED THEREON REPRESENTS THE
PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 9.1, SELLERs AND PURCHASER AGREE THAT THIS
LIQUIDATED DAMAGES PROVISION IS NOT INTENDED AND SHOULD NOT BE DEEMED OR
CONSTRUED TO LIMIT IN ANY WAY PURCHASER’S INDEMNITY OBLIGATIONS UNDER THIS
AGREEMENT.
2.Sellers’ Default.    If either of the Sellers default in the performance of
any of its obligations and/or covenants hereunder prior to Closing for in excess
of ten (10) days after written notice thereof to Sellers, provided that
Purchaser is not then in default hereunder, Purchaser’s remedy on account
thereof shall be either (i) the termination of this Agreement upon written
notice thereof to Sellers, in which case the Deposit shall be promptly refunded
to Purchaser and neither party shall thereafter have any further liability or
obligation hereunder, except for those that expressly survive termination of
this Agreement, and Sellers shall reimburse Purchaser for Purchaser’s actual,
documented out-of-pocket expenses incurred in connection with this Agreement, up
to $50,000.00, or (ii) Purchaser may seek the specific performance of Sellers’
obligations under this Agreement from a court of competent jurisdiction. To the
extent any such default involves a default of such a nature that Purchaser shall
be precluded from obtaining specific performance (e.g., Sellers convey the
Properties to a bona fide third party who takes without knowledge of this
Agreement), then, in the event of termination of this Agreement by Purchaser, in
addition to the return of the Deposit to Purchaser, Purchaser may pursue an
action for damages against Sellers, provided that Sellers’ maximum liability in
any such action shall be $250,000.00.
3.Breach of Representations.    Sellers shall indemnify, defend and hold
harmless Purchaser of and from any and all losses, costs, liabilities, damages
and expenses, including attorneys’ fees and costs,




--------------------------------------------------------------------------------




incurred by Purchaser on account of the breach by Sellers of any one or more of
the Representations, provided that (i) the breach thereof was not due to a
change in facts or circumstances beyond the control of Sellers, (ii) the breach
thereof is first discovered subsequent to Closing, (iii) the claim thereon is
asserted by Purchaser to Sellers on or before the date one hundred eighty (180)
days after Closing, (iv) the amount of any such loss, cost, liability, damage
and expense suffered by Purchaser shall exceed the sum of $10,000.00, and (iv)
in no event shall the amount of any such loss, cost, liability, damage and
expense for which Sellers shall be liable under this indemnification exceed the
sum of $400,000.00 in the aggregate. Sellers further represent and warrant that
they have informed their members of the provision of this Section 9.3. This
Section 9.3 shall survive Closing.
10.
Casualty

If any improvements on the Real Properties are damaged or destroyed by fire,
storm or other casualty on or before Closing and/or there has been a Material
Adverse Change on or prior to Closing to such an extent that one or more tenants
shall have the right to terminate their Leases, then, anything herein contained
to the contrary, Purchaser may terminate this Agreement within fifteen (15) days
after receiving notice of such casualty or Material Adverse Change upon notice
to Sellers, in which event (i) this Agreement shall be of no further force or
effect, (ii) the Deposit shall be returned to Purchaser, and (iii) neither party
shall have any further liability or obligation hereunder, except for those that
expressly survive termination of this Agreement. If any improvements on the Real
Properties are damaged but such damage does not, pursuant to this Section, give
Purchaser the right to terminate this Agreement, or if Purchaser has the right
to terminate but elects not to do so, then, at Closing, Purchaser shall be
entitled to receive an absolute assignment from Sellers of Sellers’ interest in
the proceeds of any insurance on the Real Properties (including any rent loss
insurance allocable to the period from and after Closing) and Sellers shall pay
or credit to Purchaser the amount of any deductible.
11.
Condemnation

If notice of any action, suit or proceeding shall be given prior to Closing for
the purpose of condemning any part of the Real Properties, and as a result
thereof any of the tenants of the Real Properties have the right to terminate
their Leases, and/or any action, suit or proceeding shall be given prior to
Closing for the purpose of condemning any portion of the parking areas of the
Real Properties, and/or in the event that any of the vehicular access points
into the Real Properties shall be impeded in any material way either through the
condemnation (or the tendering of a deed in lieu thereof) of any such access
points or through the closure or material reduction in the utility of any of the
roadways adjoining the Real Properties or in proximity to the Real Properties
(e.g., the reduction of the number of lanes within a roadway servicing the Real
Properties or the actual closure of any such roadway), then Purchaser may
terminate this Agreement within fifteen (15) days after receiving notice of such
casualty upon notice to Sellers, in which event (i) this Agreement shall be of
no further force or effect, (ii) the Deposit shall be returned to Purchaser, and
(iii) neither party shall have any further liability or obligation hereunder,
except for those that expressly survive termination of this Agreement; but if
Purchaser does not elect to terminate this Agreement, then in the event of
Closing, the proceeds of such condemnation shall be assigned to and shall belong
to Purchaser.
12.
Broker

Each party represents and warrants to the other that they have not dealt with a
real estate broker or finder in connection with the purchase and sale of the
Properties. Purchaser shall indemnify Sellers against any liability for
brokerage commissions, finders’ fees or the like (collectively, “Commissions”)
arising from the purchase of the Properties that may be claimed by any party
alleging to have been retained or utilized by Purchaser. Sellers shall indemnify
Purchaser against any liability for Commissions arising in connection with the
sale of the Properties which may be claimed by any party alleging to have been
retained or utilized by Sellers. The terms of this Section 12 shall survive the
Closing.




--------------------------------------------------------------------------------




13.
Notices

Notices shall be deemed given hereunder upon personal delivery, upon depositing
any such notice with postage prepaid in a United States mailbox if sent via
certified mail, return receipt requested, upon depositing any such notice in the
custody of a nationally recognized overnight delivery service or upon telecopy
or electronic mail if a copy thereof is simultaneously sent via one of the other
methods of delivery (provided that, for purposes of the notices called for
hereunder with respect to entry upon the Real Properties and/or inspection of
Sellers’ books and records referred to in Section 3 above, no such additional
copy need be provided by one of such other methods of delivery). Notices may be
given by and/or to counsel for the parties. Notices shall be deemed properly
addressed if sent to the following addresses:
If to Sellers:
Staunton Plaza, LLC/Waynesboro Plaza, LLC
c/o ACL Realty Corporation
3060 Peachtree Road, NW
Suite 1545
Atlanta, Georgia 30305
Attn: Stephen Swartz & Roland Guyot
Fax: (404) 233-8039
email: sswartz@aclrealty.com
rguyot@aclrealty.com
 
 
With a copy to (sent simultaneously via the same method of delivery):
Matthew J. Sours, Esq.
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road NE
Atlanta, Georgia 30326
Fax: (404) 365-9532
email: msours@mmmlaw.com 
 
If to Purchaser:
Mr. Joel Staffilino
The Phillips Edison Group LLC
11501 Northlake Drive
Cincinnati, Ohio 45249
Fax: (513) 956-5660
email: jstaffilino@phillipsedison.com
and


Mr. Hal Scudder
The Phillips Edison Group LLC
222 South Main Street, Suite 1730
Salt Lake City, Utah 84101
Fax: (801) 521-6952
email: hscudder@phillipsedison.com



With a copy to (sent simultaneously via the same method of delivery):
J. Adam Rothstein, Esq.
Honigman Miller Schwartz and Cohn LLP
39400 Woodward Avenue, Suite 101
Bloomfield Hills, Michigan 48304-5151
Fax: (248) 566-8479
email: jrothstein@honigman.com
 





--------------------------------------------------------------------------------




14.
1031 Exchange

In the event that either party shall be using the transaction contemplated
hereby as part of an exchange of like kind property pursuant to Section 1031 of
the Internal Revenue Code, the other party shall cooperate in connection
therewith by executing and delivering such documents and instruments as may be
reasonably required in order to accomplish any such like kind exchange, provided
that, the party so cooperating shall not be required to bear any costs or
expenses or take on any liability in connection therewith and the party
effecting such exchange shall pay the costs and expenses, including legal fees
and costs, of the cooperating party incurred in connection with such cooperation
same not to exceed $500.00 in any event.
15.
Miscellaneous

15.1Amendment. This Agreement cannot be modified except by a written instrument
signed by the parties.


15.2    Beneficiaries. This Agreement shall be binding upon and shall inure to
the benefit of Sellers and Purchaser and their respective heirs, personal
representatives, successors, assigns and transferees. Purchaser shall have the
express right to assign its interest in this Agreement to two separate entities,
one as to each of the Properties, owned or controlled, in whole or in part,
directly or indirectly, by Phillips Edison - ARC Shopping Center REIT, Inc.
and/or its affiliates. Purchaser shall supply Sellers with reasonable advance
notice of any such assignments and, notwithstanding any such assignments,
Purchaser shall remain obligated to fulfill, or to cause to be fulfilled, all of
its liabilities and obligations hereunder. This Agreement confers no rights or
remedies on any third party.


15.3    Consents and Approvals. If an action by any party requires the consent
or approval of another party, that consent or approval shall be given, if at
all, in writing, and any consent or approval given in one instance shall not be
deemed a consent or approval in any other instance.


15.4    Construction. Any list of examples set forth in this Agreement shall be
deemed to be illustrative, not exhaustive, unless explicitly specified
otherwise. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
The use of the neuter singular pronoun to refer to any party shall be a proper
reference even though that party may be an individual, a business entity, or a
group of two or more individuals or business entities. All attachments
referenced within the Agreement shall be deemed incorporated in the Agreement by
such reference.


15.5    Counterparts. This Agreement may be signed in one or more counterparts,
which together shall constitute one and the same instrument. Signatures shall be
binding on the signer when delivered, regardless of whether delivery is in hard
copy or by electronic means.


15.6    Entire Agreement. This Agreement and the exhibits attached hereto sets
forth fully and completely the agreement between the parties in connection with
this transaction, there are no written or oral agreements between the parties
relating to this transaction that are not expressly set forth herein and this
Agreement supersedes all prior oral or written agreements relating to this
transaction.


15.7    Equal Participation. Sellers and Purchaser have participated equally in
the preparation of this Agreement, and, therefore, this Agreement shall not be
construed in favor of or against any party to this Agreement.


15.8    Extension for Non-Business Days. To the extent a time period set forth
in this Agreement expires on a Saturday, Sunday or State or Federal holiday,
then such time period shall expire on the next day




--------------------------------------------------------------------------------




which is not a Saturday, Sunday or State or Federal holiday (such days which are
not a Saturday, Sunday or State or Federal holiday are referred to herein as a
“business day” or collectively as “business days”).


15.9    Governing Law. This Agreement shall be governed and construed in
accordance with the substantive and procedural laws of the State in which the
Properties are located without regard to conflict of law principles.


15.10    Headings. The titles and headings in this Agreement are provided as a
matter of convenience only and shall not be understood to define, limit,
construe, or describe the scope or intent of any provision of this Agreement.


15.11    Intentionally Deleted.


15.12    Severability. If any provisions of this Agreement shall be determined
to be illegal or unenforceable, such determination shall not affect any other
provisions of this Agreement, and all other provisions shall remain in full
force and effect.


15.13    Waivers. A waiver by any party of a performance obligation or default
under any provision of this Agreement shall not be deemed (i) a waiver of a
further obligation or default under the same provision or (ii) a waiver of an
obligation or default under any other provision.


15.14    Books and Records.    Purchaser has advised Sellers that Purchaser may
be required to file, in compliance with certain laws and regulations (including,
without limitation, Regulation S-X of the Securities and Exchange Commission
[“SEC”]), audited financial statements, pro forma financial statements and other
financial information related to the Properties for up to three (3) fiscal years
prior to Closing and any interim period during the fiscal year in which the
Closing occurs (the “Financial Information”). Following the Closing and for a
period of one (1) year thereafter, Sellers agree to use their commercially
reasonably efforts to cooperate with Purchaser and its representatives and
agents in the preparation of the Financial Information; provided, however,
Sellers shall not be required to incur any out of pocket expenses or costs
unless Purchaser reimburses Sellers for the same. For a period of one (1) year
after the Closing, Sellers shall maintain and allow access to, during normal
business hours, such books and records of Sellers and Sellers’ manager of the
Properties reasonably related to the Properties. Further, so long as the persons
in charge of management of the Properties at the time of Closing remain in the
employ of Sellers or an affiliate of Sellers, Sellers will make such persons
available for interview.  Notwithstanding the foregoing, Sellers shall not be
required to provide any information concerning (a) Sellers’ capital structure or
debt, (b) Sellers’ financial analyses or projections, investment analyses,
account summaries or other documents prepared solely for Sellers’ internal
purposes and not directly related to the operation of the Properties, (c)
Sellers’ tax returns or (d) financial statements of Sellers or any affiliate of
Sellers (other than Property-level financial statements).  Purchaser
acknowledges Purchaser may not use the results of its review under this Section
to pursue any claim against Sellers under the terms of this Agreement.


15.15    Further Covenant.    Sellers shall advise Purchaser of any knowledge
Sellers have or come into with respect to a Material Adverse Change prior to
Closing, including, but not limited to, one or more tenants ceasing operations
from the Properties or occupants of any neighboring property ceasing operations
and/or terminating their Leases, failing of which, the same shall be deemed a
breach of a warranty and representation without the ability in Sellers to cure
the same and thereafter, Purchaser shall have the right, upon notice thereof to
Sellers on or prior to Closing, to terminate this Agreement and thereupon to
receive an immediate refund of the Deposit and neither party shall thereafter
have any further liability or obligation hereunder.






--------------------------------------------------------------------------------




15.16    Time of Essence. Time is of the essence with respect to all of the
terms and conditions set forth in this Agreement.


15.17    No Recordation. Purchaser shall not record this Agreement or any
memorandum thereof, and any such recording shall constitute a default by
Purchaser hereunder; provided, however, that Purchaser may file this Agreement
with the SEC if required by applicable laws.






Balance of Page intentionally left blank.




--------------------------------------------------------------------------------






Signatures




IN WITNESS WHEREOF, the parties hereto have executed this Shopping Center
Purchase Agreement.
 
THE PHILLIPS EDISON GROUP LLC,
an Ohio limited liability company


By:PHILLIPS EDISON LIMITED PARTNERSHIP,
a Delaware limited partnership,
Managing Member


By:PHILLIPS EDISON & COMPANY, INC.,
a Maryland corporation,
General Partner




By: /s/ Robert F. Myers 
Name: Robert F. Myers
Its: President


“Purchaser”
 
 
STAUNTON PLAZA, LLC, a Virginia limited liability company
 
 
By: /s/ Roland R. Guyot
Name: Roland R. Guyot
Its: Managing Member


By: /s/ Stephen B. Swartz
Name: Stephen B. Swartz
Its: Managing Member


 
WAYNESBORO PLAZA, LLC, a Virginia limited liability company
By: /s/ Roland R. Guyot
Name: Roland R. Guyot
Its: Managing Member

By: /s/ Stephen B. Swartz
Name: Stephen B. Swartz
Its: Managing Member






“Sellers”


















--------------------------------------------------------------------------------




Exhibit List:
A-1    -     Legal Description of Staunton Real Estate
A-2    -    Legal Description of Waynesboro Real Estate
1.3    -    Purchase Price Allocation
1.4(iv)    -    Estoppel Form
1.5    -    Contracts
1.13    ‑    Personal Property
1.15    ‑    Rent Roll
1.18 ‑
Seller’s Due Diligence Documents

1.19 -
Deleted

5.3(i)    -    Deed
5.3(ii)    -    Assignment of Leases
5.3(iii)    -    Bill of Sale
5.3(vi)    -    Bring Down Certificate
5.3(vii)    -    Non-Foreign Person Certification
5.3(xii)    -    Notice to Tenant






--------------------------------------------------------------------------------




RECEIPT
The undersigned received one fully executed copy of this Shopping Centers
Purchase Agreement as of December 18, 2013.
 
 
 
THE PHILLIPS EDISON GROUP LLC,
an Ohio limited liability company


By:PHILLIPS EDISON LIMITED PARTNERSHIP,
a Delaware limited partnership,
Managing Member


By:PHILLIPS EDISON & COMPANY, INC.,
a Maryland corporation,
General Partner




By: /s/ Robert F. Myers 
Name: Robert F. Myers
Its: President




 
 
 
 













--------------------------------------------------------------------------------




DEPOSIT ACKNOWLEDGMENT
The undersigned hereby acknowledges receipt of the Deposit and agrees to hold
the same pursuant to terms of the Agreement. The liability of the undersigned is
limited by the terms and conditions expressly set forth herein and by the laws
of the state in which the Properties are located and in no event shall the
liability of the undersigned exceed the amount of the Deposit. The undersigned
shall have no liability whatsoever on account of or occasioned by any failure or
negligence on the part of any bank, savings and loan or other savings
institution wherein the Deposit are deposited, provided, however, that such
institution is, at the time of deposit of the Deposit, federally insured. In the
event of litigation affecting the duties of the undersigned as escrow agent
relating to this Agreement and the Deposit, Sellers and Purchaser, jointly, and
not jointly and severally, shall reimburse the undersigned for all expenses
incurred by the undersigned, including reasonable attorneys’ fees, unless such
litigation results from or is caused by the gross negligence or misfeasance of
the undersigned. In the event of any dispute between Sellers and Purchaser
pertaining to the Deposit, the undersigned may commence an interpleader action
and deposit the Deposit with a court of competent jurisdiction and in such
event, the undersigned shall be relieved of all further obligation and
liability.
 
FIDELITY NATIONAL TITLE GROUP
 
By:
Linda Hart, Escrow Officer
 
Address:
5565 Glenridge Connector, Suite 300
Atlanta, GA 30342
(770) 325-2714 Direct Dial
(770) 265-4678 Cell
E-mail:  Linda.hart@fntg.com
 
 
 
 

Dated: December 19, 2013








--------------------------------------------------------------------------------




EXHIBIT A-1
LEGAL DESCRIPTION OF STAUNTON REAL PROPERTY


ALL THAT certain lot or parcel of land, with all improvements thereon and
appurtenances thereunto belonging, situate in the City of Staunton, Virginia,
and being 11.123 Acres as shown on Sheet 3 of 3 on that certain plat entitled,
‘LOT LINE DELETION PLAT STAUNTON PLAZA, LLC PROPERTY STAUNTON, VIRGINIA,” dated
July 20, 2005, Rev. 9-19-05, made by Tom Shumate Surveyor, Inc., which plat is
attached to and a part of that certain Deed of Vacation and Relocation of Lot
Lines and Easements dated September 27, 2005, recorded in the Clerk’s Office of
the Circuit Court of the City of Staunton, Virginia as Document Number
050004370.














--------------------------------------------------------------------------------




EXHIBIT A-2
LEGAL DESCRIPTION OF WAYNESBORO REAL PROPERTY


All that certain lot, piece or parcel of land with the buildings and
improvements thereon and appurtenances thereunto belonging, lying and being in
the City of Waynesboro, Virginia and designated as 13.227 ACRES, PORTION OF DB
339-67, CO. AND DB 251-824, TM41-3-112, 1417 ROSSER AVE. as shown on the plat
entitled “CITY OF WAYNESBORO SIMPLE SUBDIVISION SOUTHEAST 13.227 ACRES OF CARFLO
FARM, LC LAND, WAYNESBORO, VIRGINIA”, which plat is duly recorded in the Clerk’s
Office of the Circuit Court of the City of Waynesboro, Virginia, in Plat Book 7,
at pages 89 and 90.














--------------------------------------------------------------------------------




EXHIBIT 1.3


PURCHASE PRICE ALLOCATION


Staunton Property:    $17,200,000.00            


Waynesboro Property:    $16,800,000.00            








--------------------------------------------------------------------------------




EXHIBIT 1.4(iv)


ESTOPPEL LETTER


GIANT FORM ESTOPPEL




TO:
The Phillips Edison Group, its successors and assigns (“Purchaser”)

Wells Fargo ___________ and its successors and assigns (“Lender”)


Reference is made herein to a certain Lease Agreement dated June 9, 2005,
entered into by and between Staunton Plaza, LLC, a Virginia limited liability
company, as “Landlord,” and Giant Food Stores, LLC, a Delaware limited liability
company, as “Tenant,” (the “Lease”), regarding the leasing of the Premises
located in the Shopping Center.


Whereas, Landlord, as borrower, has obtained a loan (the “Loan”) from Wells
Fargo Bank, National Association (“Lender”), which is secured by, among other
things, a deed of trust to secure debt encumbering the Shopping Center (the
“Deed of Trust”).


Whereas, as a condition to making the Loan, Lender has requested that Tenant
furnish certain information to Lender, as set forth below.


Therefore, Tenant advises you as follows (capitalized terms in this letter shall
have the meaning ascribed to them in the Lease):


1.     The Rent Commencement Date of the Lease was ____________. The Initial
Term of the Lease will end twenty (20) Lease Years after the Rent Commencement
Date. Tenant has options to extend the term of the Lease for eight (8)
successive periods of five (5) years each. If the term of the Lease expires
during the last six (6) months of a calendar year, Tenant may elect to extend
the Initial Term to January 31 of the next calendar year.
2.    Tenant is currently in possession of the Premises (containing
approximately 68,715 square feet of leasable area) in accordance with its rights
under the Lease.


3.    Fixed Minimum Rent is payable annually in the amount of $____________ (in
monthly installments of $__________), subject to change as provided in Paragraph
5.01 of the Lease.


4.    Except for certain licensees and concessionaires that may occupy space in
the Premises in the ordinary course of business, the Premises have not been
sublet, nor has the Lease been assigned, modified, supplemented or amended,
except as set forth above.


5.    As of the date of this Estoppel Certificate, to the actual knowledge of
Tenant, Landlord is not currently in default under the Lease, and Tenant has no
current set-offs against Landlord.


6.    As of the date of this Estoppel Certificate, Tenant has not received any
notice from Landlord that Tenant is currently in default under the Lease.


7.    Tenant has a right of first refusal to purchase the Shopping Center as
provided in the Lease.






--------------------------------------------------------------------------------




8.    There are no rent concessions, tenant allowances or other benefits due
Tenant which are not expressed in the Lease.


9.    Tenant confirms there is no security deposit required under the Lease.






ATTEST:






By: ______________________________
       Name:
       Title:


Sincerely,


GIANT FOOD STORES, LLC






By: ______________________________
       Name:
       Title:



















--------------------------------------------------------------------------------




EXHIBIT 1.5
CONTRACTS


Staunton
HC Eavers - snow removal
Custom Maintenance - landscaping and lot sweeping
Waste Management - trash removal


Waynesboro
HC Eavers - snow removal
Custom Maintenance - landscaping and lot sweeping
Waste Management - trash removal








--------------------------------------------------------------------------------




EXHIBIT 1.13
PERSONAL PROPERTY
All of Sellers’ rights and interest in, and to the extent assignable, intangible
property rights, guaranties, warranties (including, but not limited to, roof
warranties), licenses and permits associated with such real property, including,
without limitation, all zoning approvals, ordinances and/or resolutions,
subdivision bonds, building permits, site plans, governmental consents,
authorizations, variances, waivers, licenses, signage rights, development rights
and approvals, vested rights, permits and approvals, environmental permits,
environmental indemnities, utility agreements, development agreements,
subdivision covenants, pertaining to such real property, and all other contract
rights whatsoever in any way affecting or pertaining to the use, development or
operation of, or construction on, such real property.


And


NONE






--------------------------------------------------------------------------------




EXHIBIT 1.15
RENT ROLLS


[SEE ATTACHED]










--------------------------------------------------------------------------------




EXHIBIT 1.18
SELLER’S DUE DILIGENCE DOCUMENTS




[SEE ATTACHED]












--------------------------------------------------------------------------------




EXHIBIT 1.19
INTENTIONALLY DELETED










--------------------------------------------------------------------------------




EXHIBIT 5.3(i)


DEED


Prepared by and after
recording return to:


                
                
                
                


GPIN#:                 


SPECIAL WARRANTY DEED


THIS DEED is made as of ___________________, 201_ by and between             
PLAZA, LLC, a              limited liability company (“Grantor” for recording
purposes), and _____________________________, a ______________________________,
as Grantee.




WITNESSETH:


That for $10.00 and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Grantor does hereby grant and
convey, with Special Warranty of Title, unto the Grantee, that certain real
property described on Exhibit A attached hereto and made a part hereof by this
reference and located in the City of Staunton, Virginia (the “Property”).


This conveyance is made subject to the matters set forth on Exhibit B attached
hereto and made a part hereof by this reference.


TO HAVE AND TO HOLD the Property, with all and singular the rights, privileges
and appurtenances thereof, to the same being, belonging, or in anywise
appertaining, to the use and benefit of the said Grantee in FEE SIMPLE forever.


[SIGNATURES ON FOLLOWING PAGES]


    




--------------------------------------------------------------------------------




WITNESS the following signatures and seals:


GRANTOR:


[INSERT SIGNATURE BLOCK FOR GRANTOR]




STATE OF                 )
) ss.
COUNTY OF                 )


On ____________________________, before me a Notary Public in and for said
County and State, personally appeared             , a          limited liability
company, personally known to me to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and executed this instrument by his signature on behalf of
said limited liability company.


WITNESS my hand and official seal.




                                                    
, Notary Public
                            
My Commission Expires:             
                            
Notarial Registration No.: _________________




--------------------------------------------------------------------------------




Exhibit A to Special Warranty Deed


Legal Description








--------------------------------------------------------------------------------




Exhibit B to Special Warranty Deed


[INSERT PERMITTED EXCEPTIONS LISTING AFTER SAME DETERMINED PER TITLE REVIEW AND
OBJECTION PROCESS IN PURCHASE AGREEMENT.]












--------------------------------------------------------------------------------




EXHIBIT 5.3(ii)


ASSIGNMENT OF LEASES


KNOW ALL MEN that                         , a                             
("Assignor"), in consideration of Ten ($10.00) Dollars and other good and
valuable consideration, received from                 , a                     
("Assignee"), does hereby assign, transfer and deliver unto Assignee, all of its
right, title and interest in and to the leases, together with all security
deposits presently held by Assignor in connection therewith (collectively, the
"Leases") affecting the premises known as                          SHOPPING
CENTER more particularly described on Schedule A annexed hereto.


TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions hereof and of said Leases.


AND Assignee does hereby acknowledge receipt of said Leases (including the
security deposits) so delivered, and does hereby (a) accept the within
assignment, (b) assume the performance of all of the terms, covenants and
conditions of the said Leases on the part of the lessor/Assignor thereunder
which are to be performed or arise from and after the date hereof, and (c)
indemnify, defend and hold Assignor free and harmless from and against any and
all costs, expenses, claims, losses or damages, liabilities and judgments which
Assignor may suffer in respect of any claim arising out of or relating to any
default on the part of Assignee to perform said terms, covenants and conditions
of the Leases or in any way relating to the security deposits occurring after
the date hereof.


AND Assignor does hereby indemnify, defend and hold Assignee free and harmless
from and against any and all costs, expenses, claims, losses or damages,
liabilities and judgments which Assignee may suffer in respect of any claim
arising out of or relating to any default on the part of Assignor to perform
said terms, covenants and conditions of the Leases or in any way relating to the
security deposits thereunder occurring on or prior to the date hereof.


This Assignment of Rents and Leases shall inure to the benefit of Assignee and
Assignor and their respective successors and assigns and shall be governed by
the laws of the Commonwealth of Virginia. This Assignment of Rents and Leases
may not be modified, altered or amended, or its terms waived, except by an
instrument in writing signed by the parties hereto.


None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.


[Signatures appear on following page]




--------------------------------------------------------------------------------




Signature Page to
Assignment of Leases


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Leases effective as of the _____ day of                 .


,
a                         




By:             
Name:                             
Its:                                 




"Assignor"


,
a                         




By:             
Name:                                 
Its:                                 


"Assignee"








--------------------------------------------------------------------------------




Schedule A to assignment of leases
Leases






--------------------------------------------------------------------------------




SCHEDULE B TO ASSIGNMENT OF LEASES
Legal Description














--------------------------------------------------------------------------------




EXHIBIT 5.3(iii)


BILL OF SALE


FOR $1.00 RECEIVED as of ____________________, 2014 and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, ______________________, a _____________________________
("Assignor"), does hereby assign, transfer, convey and deliver to
_________________________________, a __________________________, without
warranty, the undivided right, title and interest in and to the personal
property situated on and/or used in connection with the operation of that
certain real property more particularly described on Schedule A attached hereto
and incorporated herein by reference, to the extent of Assignor's right, title
and interest, if any, therein or thereto, and to the extent assignable, in and
to all trade names used in connection such real property, including, without
limitation, the name "_____________________," and all other intangible property
rights, guaranties, warranties (including, but not limited to, roof warranties),
licenses and permits associated with such real property, including, without
limitation, all zoning approvals, ordinances and/or resolutions, subdivision
bonds, building permits, site plans, governmental consents, authorizations,
variances, waivers, licenses, signage rights, development rights and approvals,
vested rights, permits and approvals, environmental permits, environmental
indemnities, utility agreements, development agreements, subdivision covenants,
pertaining to such real property, and all other contract rights whatsoever in
any way affecting or pertaining to the use, development or operation of, or
construction on, such real property (all of the same being referred to herein as
the “Intangible Rights”).


IN WITNESS WHEREOF, Assignor has executed this Bill of Sale.


________________________________,
a _____________________




By:                                
Name:                                
Its:                                


"Assignor"








--------------------------------------------------------------------------------




SCHEDULE A TO BILL OF SALE


Legal Description
















--------------------------------------------------------------------------------




EXHIBIT 5.3(vi)


BRING DOWN CERTIFICATE
I, __________________, hereby certify that I am the duly elected, qualified and
acting ________________________ of __________________________, a
______________________ (“Seller”), that:


The representations and warranties of the Seller contained in the Shopping
Center Purchase Agreement dated ____________, 2013 (“Purchase Agreement”)
between Seller (and an affiliate), as a Seller, and The Phillips Edison Group
LLC, an Ohio limited liability company, as Purchaser, the Purchaser’s interest
in which was assigned to _______________________ STATION LLC, a Delaware limited
liability company, are true and correct in all respects, subject to the
following : [INSERT ANY CHANGES IN REPRESENTATIONS OR WARRANTIES TO MAKE THEM
TRUE AND CORRECT].




Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Bring Down Certificate as
of _______________________, 2014.




                                                    


Name:                        














--------------------------------------------------------------------------------




EXHIBIT 5.3(vii)


NON-FOREIGN PERSON CERTIFICATION
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee,                     , LLC, a Virginia limited
liability company, that withholding of taxes is not required upon the
undersigned's disposition of a United States real property interest, the
undersigned hereby certifies the following:


1.    The undersigned is not a non-resident alien for purposes of United States
income taxation;


2.    The undersigned’s taxpayer identification number is ______________.


3.    The undersigned’s address is:                             .


It is understood that this Certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement made here could
be punished by fine, imprisonment or both.


Under penalties of perjury, the undersigned declares that it has examined this
Certification and to the best of its knowledge and belief it is true, correct,
and complete.


Dated:    ______________, 2014


,
a                 




By:                            
Name:                            
Its:                            






--------------------------------------------------------------------------------




EXHIBIT 5.3(xii)


NOTICE TO TENANTS


, 2014






                    
                    
                    
                    
Attention:                


Re:                            


Dear Sir/Madam:


Please be advised that today,                              conveyed the
                         and assigned your lease to                         .
Your security deposit, if any, transferred to the new owner.


All amounts due prior to the conveyance remain payable to
                        . Beginning with your next payment, your rent should be
sent to                                  at                                 .
For further information contact                      at                 .


Sincerely


                                                






By:                        
Name:                        
Its:                        
























